coNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are pending and under examination. 

Priority
This application claims priority to U.S. Provisional Application No. 62/919,913, filed April 5, U.S. Provisional Application No. 62/919,913, filed April 5,2019. The effective filing date is April 5, 2019.

Specification
The attempt to incorporate subject matter into this application by reference to (U.S. Patent No. 5,466,823 to Carter et al., U.S. Patent No. 5,972,986 to Seibert et al., U.S. Patent No. 6,034,256 to Carter et al., U.S. Patent No. 6,822,102, to Rogier,Jr., et al., U.S. Patent No. 8,846,744 to Ranzani et al., U.S. Patent No. 8,580,827 Chen et al., U.S. Patent No. 8,410,287 to Remenar et al., U.S. Patent No. 8,778,400 to Prestidge et al., U.S. Patent No. 9,061,004 to Markowitz et al., U.S. Patent No. 9,770,432 to Zhang et al., U.S. Patent Publication No. 20090298797 to Zheng et al., U.S. Patent Publication No. 20100233272 to Appel et al., U.S. Patent Publication No. 20130203781 to Pridgen, U.S. Patent Publication No. 20130203783 to Pridgen, U.S. Patent Publication No. 20130072534 to Ces et al., and U.S. Patent Publication No. 20130028937 to Salaman et al, U.S. Patent No. 6,034,256, U.S. Patent No. 6,822,102, International Patent Publication No. WO 98/47890 to Jeffery S. Carter et al., U.S. Patent No. 5,466,823 to Talley et. al., U.S. Patent No. 5,633,272 to Talley et al., U.S. Patent Publication No. 20050010050 to Rogier et al., U.S. Patent Publication No. 20050148627 to Cater et al., International Patent Publication No. WO 13/189121, International Patent Publication No. WO 09/500501, International Patent Publication No. WO 02/083655, International Patent Publication No. WO 04/010945, International Patent Publication No. WO 04/002420, 9P-040219-UT-001International Patent Publication No. WO 04/002409, International Patent Publication No. WO 04/037798, International Patent Publication No. WO 03/055874, International Patent Publication No. WO 03/055875, International Patent Publication No. WO 04/048347, International Patent Publication No. WO 04/014878, International Patent Publication No. WO 04/046121, International Patent Publication No. WO 03/031409, International Patent Publication No. WO 06/099416, International Patent Publication No. WO 03/029217, International Patent Publication No. WO 07/031829, International Patent Publication No. WO 03/031418, International Patent Publication No. WO 06/040676, International Patent Publication No. WO 03/031398, International Patent Publication No. WO 05/051941, International Patent Publication No. WO 05/068442, International Patent Publication No. WO 05/007620, International Patent Publication No. WO 00/042021, International Patent Publication No. WO 03/091221, International Patent Publication No. WO 03/090730, International Patent Publication No. WO 05/014546, International Patent Publication No. WO 06/079923, International Patent Publication No. WO 03/078408, 10P-040219-UT-001International Patent Publication No. WO 03/041705, and International Patent Publication No. WO 05/065684)
is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of at least one ophthalmically acceptable ingredient renders the claim indefinite because it is not clear if the ingredient is an active ingredient or an inactive ingredient. However, the specification teaches the term "ophthalmic ally acceptable" as used herein with respect to a formulation, composition or ingredient of the present disclosure means having no persistent detrimental effect on the treated eye or the functioning thereof, or on the general health of the subject being treated. (See paragraph [0029].) The specification also teaches Ophthalmically acceptable ingredients may be added to a formulation of the present disclosure to assist in delivery of the active inhibitory agents to the eye. (see paragraph [0032] Therefore, in view of the specification the recitation of ophthalmically acceptable ingredient is construed to be and inactive ingredient. 

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
The claims are drawn to a pharmaceutical composition, a method of treating a cyclooxygenase-2 mediated ophthalmic disease or disorder in a subject having or susceptible to the ophthalmic disease or disorder and a Kit comprising a selective cyclooxygenase-2 inhibitory drug. The specification discloses examples of ethyl 6,8-dichloro-2-(trifluoromethyl)-2H-chromene-3-carboxylate (ethyl SD-8381) and 6,8-dichloro-2-(trifluoromethyl)-2H-chromene-3-carboxylate (SD-8381) as a COX-2 inhibitor. (See paragraph [0020], Examples.) The specification does not disclose any other selective cyclooxygenase-2 inhibitory drug as broadly encompassed in the claims.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factor present in the claims is a recitation of selective cyclooxygenase-2 inhibitory drug. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Although drawn to the DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559,43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc, v. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in Lilly. The court stated that, "[A] written, description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name', of the claimed subject matter sufficient to distinguish it from other materials. " Lilly at 1567, 43 USPQ2d at 1405. The court also stated that: 
"[A] generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA' without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is." Id. at 1568, 43 USPQ2d at 1406.  

The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what the material consists of, is not a description of that material.” Id.
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs; defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id.  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure. See Enzo Biochem. Inc. v. Gen-Probe Inc., 296 F.3d 1316,63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." Id. at 1324, 63 USPQ2d at 1613 (emphasis added, bracketed material in original).
While the inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here (which are drawn to inhibitors of a specific genus of selective cyclooxygenase-2). The instant specification may provide an adequate written description of selective cyclooxygenase-2 inhibitory drug, per Lilly, by structurally describing representative selective cyclooxygenase-2 inhibitory drug or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics."
In this case, the specification does not directly describe selective cyclooxygenase-2 inhibitory drug (other than those specifically disclosed in the specification in paragraph [0020] and Examples useful in the claimed invention in a manner that satisfies either the Lilly or Enzo standards. Although the specification discloses ethyl SD-8381 and SD-8381 as selective cyclooxygenase-2 inhibitory drug, this does not provide a description of the broadly claimed selective cyclooxygenase-2 inhibitory drug that would satisfy the standard set out in Enzo because the specification provides no functional characteristics coupled to structural features (i.e., what structural features, for example, impart selective cyclooxygenase-2 inhibitory drug Further, the specification also fails to describe selective cyclooxygenase-2 inhibitory drug by the test set out in Lilly because the specification describes only ethyl SD-8381 and SD-8381. Therefore, it necessarily fails to describe a representative number of such species.
Thus, the specification does not provide an adequate written description of selective cyclooxygenase-2 inhibitory drug that is required to practice the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (WO1998/47890 A1).
	Carter teaches a pharmaceutical composition comprising a therapeutically-effective amount 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid; or a pharmaceutically-acceptable salt thereof. (See claims 25 and 38.)  Moreover, Carter teaches the pharmaceutically composition is suitable for topical administration to eye in the form of an eye drop where the active ingredient is dissolved or suspended suitable carrier. (See page 249, lines 31-35.) The carrier is considered an ophthalmically acceptable carrier. Carter further teaches the compounds are useful for treating macular degeneration among other ophthalmological diseases. (See page 8, lines 8-17.) 
	Accordingly, while Carter does not teach 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid has the properties claimed in claims 2-12, the 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid taught by Carter necessarily contains the properties claimed in claims 2-12 as evidenced by the specification at paragraphs [0022]-[0025]. The specification teaches at paragraphs [0022]-[0025] that compounds containing the properties recited in claims 2-12 include 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wax (WO2005/021004A1) in view of Wang, Bioorganic & Medicinal Chemistry Letters 20 (2010) 7155–7158, Hajnal, Acta Medica Marisiensis 2016;62(3):356-362, and WebMD, October 04, 2017. 
Wax teaches a composition and a Kit for the prevention or treatment of an optic
neuropathy comprising a selective cyclooxygenase-2 inhibitor and an intraocular pressure reducing agent and a pharmaceutically acceptable excipient. (See claims 1 and 11-12.). Moreover, Wax teaches the cyclooxygenase-2 inhibitor includes SD-8381. (See claims 7 and 8.) SD-8381 is 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid. Wax also teaches the Cox-2 inhibitor and intraocular pressure reducing agent may be administered in one therapeutic dosage form, such as in a single capsule, tablet, eye drop. (See paragraph [00024].) The teaching of eye drop meets the limitation of topical instillation. Additionally, Wax teaches optic neuropathic includes aged-related macular degeneration. (See paragraph 00099].)
Accordingly, while Carter does not teach 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid has the properties claimed in claims 2-12, the 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid taught by Carter necessarily contains the properties claimed in claims 2-12 as evidenced by the specification at paragraphs [0022]-[0025]. The specification teaches at paragraphs [0022]-[0025] that compounds containing the properties recited in claims 2-12 include 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid.
	Wax does not teach ethyl SD-8381. In addition, Wax does not teach wet macular degeneration.
	Wang teaches among the novel series of potent and selective cyclooxygenase-2 (COX-2) inhibitors (1 and 5a-5h), 5c-(S) (SD-8381) was advanced into clinical studies due to its superior in vivo potency and better Coxx-2 inhibitory action. (See Abstract and Table 1.) Moreover, Wang teaches 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. (See Fig. 2.)
 
Hajnal teaches the prodrug strategy is one of the most promising approaches to enhance the therapeutic efficacy and/or reduce the adverse effects of the pharmacologically active agents via different mechanisms, including increased solubility, stability, improved permeability and bioavailability, prolonged biological half-life time, and tissue-targeted delivery. (See page 361; right column, 4th paragraph.) Moreover, Hajnal teaches in many medications a carboxyl functional group exists as indispensable function for their pharmacological activity. However, its presence causes too high polarity for oral administration, as in the small intestine at pH 5-7 it is largely ionized, which prevents the passage of molecules through membranes by passive diffusion. Esterification of these groups with short or long aliphatic alcohol is the most widely used method. ACE inhibitors are mostly ethyl ester prodrugs (enalapril, trandolapril, quinapril, benazepril). Ethyl esters considerably increase lipophilicity, thus increasing absorption. (See page 358; right column, 2nd through 4th paragraph.)
WebMD teaches wet macular degeneration is one of two types of age-related macular degeneration. The other type — dry macular degeneration. (See 2nd paragraph.)
It would have been prima facie oblivious to one of ordinary skill in the art at the time the invention was filed to select SB-8381 out of the selective cyclooxygenase-2 inhibitors taught by Wax and modify the SB-8381 by converting it into an ethyl ester prodrug for the treatment of wet macular degeneration. One would have been motivated to do so because Wang teaches compound SD-8381 exhibits excellent potency and excellent selective COX-2 inhibitory activity along with esters can form at the carboxylic acid moiety and also because Hajnal teaches ethyl esters considerably increase lipophilicity, thus increasing absorption of drug products and lastly because WebMD teaches Wet macular degeneration is one of two types of age-related macular degeneration. The other type — dry macular degeneration. One would reasonably expect the ethyl SD-8381 to exhibit excellent bioavailability for treating wet macular degeneration with success. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wax (WO2005/021004A1) in view of Huang Wenjia (CN108502381A).
Wax teaches a composition and a Kit for the prevention or treatment of an optic
neuropathy comprising a selective cyclooxygenase-2 inhibitor and an intraocular pressure reducing agent and a pharmaceutically acceptable excipient. (See claims 1 and 11-12.). Moreover, Wax teaches the cyclooxygenase-2 inhibitor includes SD-8381. (See claims 7 and 8.) SD-8381 is 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid. Wax also teaches the Cox-2 inhibitor and intraocular pressure reducing agent may be administered in one therapeutic dosage form, such as in a single capsule, tablet, eye drop. (See paragraph [00024].) The teaching of eye drop meets the limitation of topical instillation. Additionally, Wax teaches optic neuropathic includes aged-related macular degeneration. (See paragraph 00099].)
Accordingly, while Carter does not teach 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid has the properties claimed in claims 2-12, the 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid taught by Carter necessarily contains the properties claimed in claims 2-12 as evidenced by the specification at paragraphs [0022]-[0025]. The specification teaches at paragraphs [0022]-[0025] that compounds containing the properties recited in claims 2-12 include 6,8-dichloro-2-trifluoromethyl-2H-1-benzopyran-3-carboxylic acid.
	Wax does not teach a device.
	Wenjia teaches an eyedrop packing bottle comprises an inner bottle body and a piston connected in the inner bottle body that can adjust each dropping liquid amount, simple operation, and the button portion for manual operation is only partly exposed at the top of external bottle, and outer packing is made to simplify beauty. (See Abstract.)
	It would have been prima facie oblivious to one of ordinary skill in the art at the time the invention was filed to modify the kit taught by Wax to include the eye drop packaging bottle taught by Wenjia to give Applicant’s claimed invention. One would have been motivated by the fact that Wax teaches the pharmaceutical composition can be administered in the form of eye drop and also because Wenjia teaches an eye drop bottle that can adjust each dropping liquid amount, simple operation, and the button portion for manual operation is only partly exposed at the top of external bottle, and outer packing is made to simplify beauty. (See Abstract.) One would have had a reasonably expectation of success to package the eye drop formulation of Wax using the eye drop packaging bottle taught by Wenjia in order accurately deliver the formulation of Wax to the eye for treating age macular degeneration with success. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628